WALLACE, Circuit Judge.
The importations in controversy are woven fabrics of silk and cotton, and their classification for duty depends upon the question whether the silk or cotton was the component material thereof of chief value. The collector and the Board of General Appraisers classified them as articles in which cotton was the component material of chief value, and in arriving at that conclusion refused to estimate the expense of the “warping” of the silk, a process which is preliminary to the weaving process. It seems to have been assumed that, if the expense of warping should have been added, silk was the component material of chief value. To quote the finding of the Board of General Appraisers, “warping is the process of taking the silk from the spool and arranging longitudinally a sufficient number of yarns of sufficient length and quality to constitute the warp of the precise size and quality of the fabric intended to be produced.” Although the process is essential in constituting the fabric, it is obvious that it must be completed before the weaving process commences. The learned judge of the court below, in reversing the decision of the Board of General Appraisers, took this view, and in his opinion discussed fully the considerations upon which he reached his conclusion. In the Opera-Glass Cases, where the articles were composed of shell and other materials, the Supreme Court held that the question of the value of the shell was to be determined by its value when in such condition that nothing remained to be done upon it except to put the several materials together to make the opera glass. In Seeberger v. Hardy, 150 U. S. 420, 14 Sup. Ct. 170, 37 L. Ed. 1129, it does not appear in the report of the decision what in detail had been done to bring the shell to its perfect condition before it was combined with the other materials; but in Seeberger v. Schlesinger, 152 U. S. 581, 14 Sup. Ct. 729, 38 L. Ed. 560, it does appear, not only that the shell had been brought to the proper polish, but also that it had been brought to the proper shape to *480form the covers of the opera glasses. Bringing the material to the proper shape for its use in a specific article is a step in the manufacture of the article closely analogous to the warping in the manufacture of the importations in controversy. The court below based its opinion upon the decision in Seeberger v. Hardy. We fully concur in the opinion, and deem it unnecessary to add anything to it. It may, however, serve to emphasize our conclusion by pointing out that the statue, which prescribes the rule by which the component of chief value is to be ascertained, declares that “the value of the component material shall be determined hy the ascertained value of such material in its condition as found in the article.” Act July 24, 1897, c. 11, § 7, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693].
The decision is affirmed.